Citation Nr: 1426845	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-48 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to a disability evaluation in excess of 20 percent for right shoulder A/C joint separation residuals.  

3.  Entitlement to a compensable disability evaluation for service-connected residuals of a left pneumothorax.  


REPRESENTATION

Appellant represented by:	D. Huffman, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1983 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The Veteran had requested a hearing with a Veterans Law Judge, which was scheduled to occur via Videoconference in June 2014.  The Veteran did not report at his scheduled time and did not present good cause for his absence.  Accordingly, the request is deemed withdrawn.  

The issues of entitlement to higher ratings for right shoulder and pneumothorax residual disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experienced a hearing acuity shift in service as a result of military acoustic trauma; he currently experiences a hearing loss disability for VA purposes as a result of noise exposure in service.  






CONCLUSION OF LAW

Entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain chronic disorders, such as other organic diseases of the nervous system (inclusive of a bilateral hearing loss disability), will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a) (for which, a bilateral hearing loss disability, as an organic disease of the nervous system, is one), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis

The Veteran in this case served as a heavy equipment operator during his active service in the Army.  He contends that this exposed him to loud noises, and that the associated acoustic trauma caused him to develop a bilateral hearing loss disability.  

The Veteran's personnel records do indicate that he served as a heavy construction equipment operator and that duty would, by nature, include a substantial amount of exposure to loud noises.  Post-service, while the Veteran did have some mechanical work, he has been a letter carrier since the 1990s.  This job is less noise-intensive than what would have been experienced while on active duty.  

Two audiological examinations were afforded to assess the Veteran's current level of hearing loss disability as well as the etiology of the condition.  In an October 2008 VA examination, a bilateral hearing loss disability was confirmed as being present.  With respect to etiology, however, as the most recent examination report of October 2010 is the most favorable to his claim, the Board will focus its attentions on the conclusions reached in it (as opposed to the earlier examination which was deficient in associated rationale).  

Indeed, in the October 2010 examination, the examiner noted that the Veteran worked as a mail carrier and did not have any significant recreational noise exposure.  With respect to the etiology of the hearing loss disability, the examiner noted that both hearing loss and tinnitus were "at least as likely as not caused by or a result of noise exposure."  The examiner stated that while the Veteran's separation hearing examination revealed normal findings through 4000HZ, that there was a mild right ear hearing loss at 6000HZ.  The Veteran did not meet VA's definition of a hearing loss disability at that time, and the audiologist concluded that "therefore, any loss greater than that is not military-related."  Nonetheless, the Veteran did exhibit a "threshold shift" in service due to noise exposure, and that served as the basis for the award of service connection for tinnitus.  

Essentially, while the rationale for this opinion is somewhat difficult to decipher, the Board determines that the examiner's conclusion is that a small threshold shift did occur in service as a consequence of noise exposure, and that the overall current hearing loss disability is related to noise.  That the Veteran did not meet the requirements for a hearing loss disability at the time of discharge meant that the past noise exposure was not responsible for hearing frequency changes up to 4000HZ at that time (hence, in 1987, were not "military-related").  Still, despite the Veteran not having a hearing loss disability for VA purposes at the time of his separation, he did have hearing loss symptoms that were specifically attributable to noise exposure.  The 2008 VA audiologist noted that the Veteran did have a current hearing loss disability within the meaning of VA regulations, and the more recent VA examiner stated, specifically,  that it was at least as likely as not that the current disability was a result of noise exposure.  In that the Veteran had extensive in-service noise exposure productive of hearing loss symptomatology (i.e. threshold shift at higher frequencies), had minimal post-service occupational or noise exposure, and had an opinion linking a hearing loss disability specifically to noise, it is reasonable to conclude that the current hearing loss disability is causally related to active service.  

Indeed, as the only substantial noise exposure occurred in service, the 2010 audiology opinion appears to conclude that while the worsening of hearing acuity to the point of establishing a diagnosis of a hearing loss disability for VA purposes occurred subsequent to active service (documented as being present in 2008), it also concludes that the first manifestations of what would eventually become the current disability were on active duty and were specifically related to the loud noise experienced during that service.  In the sense that the examiner noted the hearing loss threshold shift occurring in active service as a basis for his opinion, he presented a rationale for his conclusions that is uncontroverted in the record.  Given this, the Board can conclude that the opinion is highly probative, and that the requirements for service connection have been met.  Accordingly, the claim is granted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  


REMAND

The Veteran's attorney, in a letter dated in April 2013, noted that he had VA records in his possession dated from July 1995 to May 2011.  He stated that as he believed these records could be obtained by VA without assistance from him, he would not submit the records unless requested to do so.  Upon review of the record, it does not appear as if attempts have been made to secure these records and associate them with the claims file.  

Any records held in federal custody are deemed to be constructively part of the record, regardless of their actual physical presence in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, attempts must be made to locate any outstanding VA treatment records, to include those of treatment at the Louis A. Johnson VA Medical Center (VAMC) from July 1995 to May 2011.  The Veteran's representative should also be encouraged to submit his copies of VA treatment and any other records which might be potentially relevant in substantiating  the Veteran's claims for higher disability ratings for lung and right shoulder disorders.  

It is also noted that the Veteran's representative has made vague assertions that the VA examination reports of record are not adequate to resolve the issues on appeal.  The attorney cites case law that is pertinent to claims for service connection (as opposed to increase in rating claims), and then asks that new examinations be scheduled without asserting as to what, if any, fault exists in the current examinations of record (dated in June 2010 and May 2011).  As these assertions, without credible allegations of worsening since the last VA examinations of record, do not, in themselves, raise the question as to if the VA examination reports of record are inadequate, there is no need to remand for additional examinations of the shoulder and lung solely on the basis of these equivocal contentions.  However, should the obtained VA records document a worsening of the service-connected lung and shoulder disorders, and/or should the Veteran or his representative submit credible evidence of worsening, then, and only then, should comprehensive VA orthopedic and lung examinations be scheduled for the purposes of determining the current level of severity of the conditions on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant outstanding VA treatment records  for the Veteran's lung and right shoulder disabilities, to include any records of treatment at the Louis A. Johnson VAMC from July 1995 to May 2011.  Associate copies with the claims file.  Should no such copies exist after exhaustive search, so annotate the file.  Further, encourage the Veteran and his representative to submit any copies of VA or private treatment, to include copies of the 1995-2011 treatment at the Louis A. Johnson VAMC, which might be relevant to the current claims for higher ratings.  Allow the Veteran and his representative the appropriate time to respond to the request and associate any received records with the claims file.  

2.  Should the received VA records indicate a potential worsening of the Veteran's right shoulder and lung disorder, or should any additional evidence or argument submitted by the Veteran and his representative credibly demonstrate a worsening of the lung and right shoulder conditions since the last VA examinations of record, but only if such a worsening is so documented, schedule the Veteran for comprehensive VA orthopedic and lung examinations to address the current severity of the service-connected right shoulder and pneumothorax residual disabilities.  As the respective examiners to opine as to how severe the conditions are, to conduct any necessary tests, and to provide rationales with any conclusions reached in the narrative portion of the examination reports.  

3.  Once the above-directed development has been accomplished to the extent possible, re-adjudicate the claims for higher ratings.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


